Filed 12/2/20151:5506 PM
                                                                              Jamie Freeze Land
                                                                              District Clerk
                                                                              Young County, Texas
                                                                              Jamie Land

                                      CAUSE NO. 32591

IN THE MATTER OF                               §               IN THE DISTRICTFILED IN
                                                                                COURT
                                                                         2nd COURT OF APPEALS
THE MARRIAGE OF                                §                          FORT WORTH, TEXAS
                                               §                        12/04/2015 10:06:56 AM
BYRON WALKER                                   §
                                                                              DEBRA SPISAK
AND                                            §              90TH .JUDICIAL DISTRICT
                                                                                 Clerk
SHERYL WALKER                                  §
                                               §
AND IN THE INTEREST OF                         §
C.L.W., A CHILD                                §                YOUNG COUNTY, TEXAS


                       BYRON WALKER'S NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF THIS COURT:

       Petitioner, Byron Walker. party to this case, files this Notice of Appeal seeking to alter

the trial court's rulings on Respondent's Motion for Summary Judgment, Petitioner's First

Motion to Continue Sheryl Walker's Motion for Summary Judgment, and Petitioner's Objections

to Summary Judgment Evidence and any associateJ rulings.

       The trial court, trial court case number, and style of this matter are shown in the above

caption.

       The orders that Petitioner is appealing were signed on September 9, 2015.

       Byron Walker desires to appeal the Final Summary Judgment and any associated orders,

including but not limited to the Order Denying Motion for Continuance, Extending Discovery

Deadlines, and Granting Leave for Response and the Order on Byron Walker's Objections to

Sheryl Walker·s Summary judgment Evidence and Response to Sheryl Walker's lviotion for

Summary Judgment.

       This appeal is being made to the Second Court of Appeals in Fort Worth, Texas.




BYRON WALKER'S NOTICE OF APPEAL-PAGE 1 OF 2
                                           Respectfully submitted,

                                           Lovelace Killen, PLLC


                                           By:     /s/ Jennifer L. Lovelace
                                                  .Jennifer L. Lovelace
                                                  Texas Bar No. 24051110
                                                  j love lace@ lovelaceki !len .com
                                                  V·/. Cade Lovelace
                                                  Texas Bar No. 24050956
                                                  c lovelacelal.lovelacek i !len .com

                                                  I 00 E. !5'h Street, Suite 350
                                                  Fort Worth, Texas 76102
                                                  Tel. (817) 953-9656
                                                  Fax. (817) 385-6656

                                                  ATTORNEYS FOR PETITIONER
                                                  BYRON WALKER



                                  CERTIFICATE OF SERVICE

       I certify that on December 2, 2015, a true and correct copy of Byron Walker's Notice of
Appeal was served in the following manner on the persons named below in accordance with the
Texas Rules of Civil and Appellate Procedure.

       Kerwin B. Stephens                                  Via Electronic Service
       STEPHENS  & MYERS, L.L.P.                          (/awofjice@;;tephensandmyers.com)
       515 Fourth Street
       Graham, Texas 76450
       Allorney for Reo]Jondent

      ! certify that on December 2, 2015, a copy has also been provided to the Second Court of
Appeals in Fort Worth Texas.


                                             Is! Jennifer L. Lovelace
                                           Jennifer L. Lovelace




BYRON WALKER'S NOTICE OF APPEAL- PAGE 2 OF 2
                                                                                             filED
                                                                                      0: {)f    O'CLOC~M
                                                                                            SEP 0 9 2015
                                                    N0.32591
IN THE MATTER OF                                      §
THE MARRIAGE OF                                       §
                                                      §
BYRON EARL WALKER                                     §                 90T 8 JUDICIAL DISTRICT
AND                                                   §
SHERYL LEE WALKER                                     §                 YOUNG COUNTY, TEXAS

                                            FINAL SUMMARY JUDGMENT

          On the 29th day of May, 2015, came on to be heard Respondent's Motion for Summary

Judgment; and carne all parties by and through their attorneys of record; and the Court, having

considered the motion, Petitioner's response, Respondent's reply, Petitioner's sur-reply, the summary

judgment evidence, and the arguments of counsel, is of the opinion, and so finds, that the motion

should be granted; and it is therefore

          ORDERED, ADJUDGED and DECREED that Respondent's Motion for Summary

Judgment be, and the same is in all things GRANTED; and it is further

          ORDERED, ADJUDGED and DECREED that Petitioner's bill of review be, and the same

is, in all things DENIED; and it is further

          ORDERED that all costs of Court incurred in this cause are hereby taxed against Petitioner

Byron Walker, for which costs let execution issue if not timely paid.

          This is a final, appealable judgment. All reliefnot expressly granted herein is hereby denied.


          SIGNED on this         9-l:h day of 5eptcmhe('", 2015.




__
Flaal SOIDIIUU'Y Judgmcut
      _,__~.-_,.            .............                                                          Page 1